Citation Nr: 0119521	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The veteran had active military service from July 1942 to 
September 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO) denying entitlement to accrued benefits, death pension, 
the cause of death, and DIC benefits pursuant to section 
1318.  The appellant did not appeal the denials of 
entitlement to accrued benefits or death pension.  38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2000).  

The claim of entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1318 is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence of record shows that nonservice-
connected disabilities were the principal and contributory 
causes of the veteran's death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 § 
4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in January 1943 the 
veteran was struck by shell fragments at the postero-lateral 
aspect of the right chest.  X-ray examination showed two 
fragments overlying the base of the right lung inside the 
lung tissue.  The service medical records show that in 
November 1943 he sustained multiple gunshot wounds to the 
left abdominal wall.  X-ray examination showed multiple small 
foreign bodies within the left side of the abdomen beneath 
the abdominal wall and several possibly situated within the 
left lobe of the liver.  

The service medical records do not show diagnosis or 
treatment for large cell lung cancer or chronic obstructive 
pulmonary disease (COPD).  The September 1945 medical 
separation examination includes a history of the prior shell 
fragment wounds.  Physical examination showed that the thorax 
and cardiovascular system were normal.  X-ray examination of 
the chest was normal.  

The veteran underwent a VA examination in February 1946.  The 
examination report includes a history of the inservice shell 
fragment wounds.  The diagnosis was scar of the right chest 
and left abdomen.  

In January 1948 the RO granted service connection for the 
residuals of the shell fragment wounds and assigned a 20 
percent rating.  

The veteran underwent a VA examination in February 1948.  The 
examination report includes a history of the inservice shell 
fragment wounds.  Physical examination showed that the 
cardiovascular and respiratory systems were normal.  

The diagnosis was scars of the right chest and left upper 
abdomen with a retained foreign body in the right chest.  The 
examiner noted that the foreign body was located in the right 
chest wall and not the lungs.  There were no symptoms or 
functional loss.  

The veteran underwent a VA examination in July 1961.  He 
complained of shortness of breath on exertion.  The physician 
noted a history of the inservice shell fragment wounds.  The 
diagnosis scars of the right chest and left abdomen with 
retained foreign bodies and residuals of a pulmonary cavity 
injury with impaired respiratory function.  

In October 1961 the RO determined that the January 1948 
rating decision was clearly and unmistakably erroneous 
because separate ratings were not assigned for the service-
connected shell fragment wounds.  The RO assigned a 20 
percent rating for the residuals of the shell fragment wound 
injury to the pulmonary cavity and a 10 percent rating for 
the residuals of the shell fragment wound injury to the left 
abdomen.  

The evidence includes a January 1983 medical statement.  The 
veteran's treating physician reported that he had 
hypertension since at least 1974.  The physician stated that 
he developed asthma in 1975 following a respiratory 
infection.  He also stated that he had mild emphysema.  

The veteran underwent a VA examination in January 1984.  The 
physician noted review of his claims folder.  The physician 
reported a history of the inservice shell fragment wounds.  
The physician noted that he had a twenty year history of 
bronchial asthma, which was diagnosed as COPD.  The physician 
also noted a ten year history of treatment for hypertension.  

The veteran was hospitalized in March 1990 with symptoms of 
viral upper respiratory infection and increased shortness of 
breath.  There was no final diagnosis.  

The veteran was hospitalized in June 1994 for complaints of 
shortness of breath and cough.  The examiner noted that he 
had been hospitalized in March 1990 for a severe exacerbation 
of COPD.  He was admitted for treatment of a chronic 
obstructive pulmonary disease exacerbation.  The assessment 
was COPD exacerbation associated with an upper respiratory 
tract infection.  

The veteran was again hospitalized in May 1996 for another 
COPD exacerbation and probable bronchitis.  The examiner 
noted a prior medical history of congestive heart failure, 
paroxysmal atrial fibrillation, gout and hypertension.  The 
discharge diagnosis was COPD exacerbation and bronchitis.  

The veteran was hospitalized in February 1998 with a history 
of increased shortness of breath and for evaluation of 
hemoptysis.  He underwent a computerized axial tomography 
(CAT) scan of the chest at that time.  This was remarkable 
for a soft tissue mass in the left hilum, which represented 
carcinoma.  A bronchoscopy was also performed and the 
biopsies revealed left lower lobe invasive carcinoma of the 
large cell type.  Biopsies taken from the left upper lobe 
demonstrated squamous metaplasia.  The discharge diagnosis 
was large cell lung cancer and COPD exacerbation.  

The appellant filed her original application for DIC in 
February 1999.  She argues that the veteran's service-
connected shell fragment wounds either caused or contributed 
to cause his death.  She included a Certificate of Death, 
which shows he died on February [redacted], 1999.  The certifying 
physician listed the underlying cause of death as large cell 
lung cancer of one year duration.  The physician listed COPD 
as a condition contributing to death, but unrelated to the 
cause of death.  

The evidence includes a February 2001 VA medical opinion.  
The examiner certified review of all the evidence in the 
veteran's claims folder.  The examiner noted that the cause 
of death was due to large cell lung cancer with a 
contributing condition of COPD.  The examiner noted that he 
sustained a shell fragment wound to the right chest.  The 
examiner also stated that his initial cancerous lesion was in 
the left upper lobe of the lung, which was diagnosed as large 
cell carcinoma.  The examiner noted an extensive review of 
the literature and discussions with multiple pulmonary and 
oncology specialists.  The examiner also noted that the March 
1998 CAT scan did not demonstrate any right-sided lesion or 
significant scarring.  Based on this review of the evidence 
the examiner concluded that there was no causal or 
contributing factor between the veteran's service-connected 
pulmonary cavity injury and the cause of his death.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  


When there is aggravation of a nonservice-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the veteran will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).





If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2000); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  


Analysis

I.  Duty to Notify and Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  




The appellant has been provided with notice of what is 
required to substantiate her claim.  By virtue of the March 
1999 rating decision, the September 2000 Statement of the 
Case and the February 2001 Supplemental Statement of the Case 
issued during the pendency of the appeal, she was given 
notice of the information and evidence necessary to 
substantiate the claim.  That is, she was given notice of the 
regulations pertaining to service connection and entitlement 
to DIC benefits.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  

The evidence includes the service medical records and post-
service VA and private medical records.  The RO also obtained 
a VA medical opinion on the issue whether the veteran's death 
was due to service-connected disability and that report is of 
record.  The record contains sufficient medical evidence to 
make a decision on the claim and there is no reasonable 
possibility that assistance in obtaining a second medical 
opinion would aid in substantiating the claim.  

The appellant has not indicated the existence of relevant 
evidence that has not already been requested and/or obtained 
by the RO.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

There is no reasonable possibility that assistance in 
obtaining additional evidence would aid in substantiating the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(a)).  


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as mandated by the VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the appellant.  However, while the RO does not 
reflect actual consideration of the appellant's claim under 
the new law in its supplemental statement of the case issued 
in February 2001, after the effective date of the new law, 
the very subject of the supplemental statement of the case 
was a medical opinion obtained by the RO.  In other words, 
the RO's action in this instance was entirely consistent with 
the spirit as well as letter of the new law (duty to assist) 
even though the RO did not cite to the new law.  The Board 
has also considered the fact that the RO denied the claim as 
not well grounded, and the Board is considering the claim on 
the merits in the first instance.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to her under this new law.  Moreover, she has 
been offered the opportunity to submit evidence and argument 
on the merits of the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication of her claim under the new law by the RO would 
only serve to further delay resolution of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To 
reiterate, the actions of the RO are already consistent with 
the directives of the new law referable to the expanded duty 
to assist a claimant, and the record reveals no additional 
development is possible such as to substantiate the claim at 
issue.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  


II.  Cause of Death

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  

The service medical records show that the veteran sustained 
shell fragment wounds on two separate occasions during combat 
action with the enemy.  In particular, they show he sustained 
fragment wounds to the postero-lateral aspect of the right 
chest in January 1943.  The service medical records, however, 
do not show diagnosis or treatment for large cell lung cancer 
or COPD.  The September 1945 medical separation examination 
includes a history of the prior shell fragment wounds.  
Physical examination showed that the thorax and 
cardiovascular system were normal.  X-ray examination of the 
chest was normal.  

The post-service medical evidence also does not show a 
diagnosis of large cell lung cancer during the initial post-
service year.  The veteran underwent a VA examination in 
February 1946, which was several months after separation.  
The examination report does not include a diagnosis of large 
cell lung cancer.  Consequently, a presumption in favor of 
service connection is not applicable.  

The initial post-service evidence showing the veteran 
complained of respiratory problems is the July 1961 VA 
examination report.  He complained of shortness of breath on 
exertion, which the physician diagnosed as residuals of a 
pulmonary cavity injury with impaired respiratory function.  
The physician did not diagnose COPD.  


The initial post-service evidence showing a diagnosis of COPD 
consists of the January 1983 medical statement and the 
January 1984 VA examination report.  The veteran's treating 
physician stated that he developed asthma in 1975 and 
attributed that disease to a respiratory infection.  He also 
stated that he had mild emphysema.  He did not attribute 
these diseases to the service-connected injuries or another 
incident of active service.  The physician who performed the 
VA examination diagnosed the veteran with COPD, but did not 
relate this to the service-connected injuries or another 
event of active service.  This evidence is probative since 
that physician reviewed the veteran's claims folder and 
specifically cited the inservice shell fragment wounds.  

The remaining VA medical records contain additional diagnoses 
of COPD, but none of the medical examiners relate COPD to the 
veteran's service-connected injuries or directly to active 
service.  In fact, these records relate the recurrent COPD 
exacerbations to upper respiratory tract infections.

The initial post-service evidence showing a diagnosis of 
large cell lung cancer is the February 1998 VA 
hospitalization report.  A CAT scan of the chest was 
remarkable for a soft tissue mass in the left hilum 
representing carcinoma.  Bronchoscopy and subsequent biopsies 
revealed left lower lobe invasive carcinoma of the large cell 
type.  Biopsies taken from the left upper lobe demonstrated 
squamous metaplasia.  

This diagnosis of large cell lung cancer was made many years 
after active service and the medical examiners did not relate 
the diagnosis to the veteran's service-connected injuries or 
directly to active service.  In fact, the physician who 
certified the Certificate of Death listed large cell lung 
cancer as having begun only one year earlier.  

The appellant's contention is that the veteran's service-
connected shell fragment wounds either caused or contributed 
to cause his death.  The determinative issue in this case is 
whether his service-connected injuries caused or contributed 
materially or substantially to cause his death.  This issue 
is medical in nature and requires competent medical evidence.  
While as a lay person the appellant is competent to relate 
observable symptoms, she is not competent to provide medical 
nexus evidence that the observable symptoms caused or 
contributed to cause the veteran's death.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (Court held that lay 
assertions of medical causation cannot constitute evidence); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

The only competent medical evidence addressing the issue of 
causation between the service-connected injuries and the 
cause of death is the February 2001 VA medical opinion.  The 
examiner certified review of all the evidence in the 
veteran's claims folder.  The examiner noted that the cause 
of his death was due to large cell lung cancer with a 
contributing condition of COPD.  The examiner noted that the 
veteran sustained a shell fragment wound to the right chest.  
The examiner also stated that his initial cancerous lesion 
was in the left upper lobe of the lung, which was diagnosed 
as large cell carcinoma.  The examiner noted an extensive 
review of the literature and discussions with multiple 
pulmonary and oncology specialists.  The examiner also noted 
that the March 1998 CAT scan did not demonstrate any right-
sided lesion or significant scarring.  Based on this review 
of the evidence, the examiner concluded that there was no 
causal or contributing factor between the veteran's service-
connected pulmonary cavity injury and the cause of his death.  

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
service-connected disabilities caused or contributed 
materially or substantially to cause the veteran's death.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).


The Board finds that the probative evidence of record shows 
that nonservice-connected disabilities were the principal and 
contributory causes of the veteran's death.  The Board 
concludes that the cause of his death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 2000); 
VCAA of 2000 (VCAA), Pub. L. No. 106-475 § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2000).

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen her claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  


The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the March 1999 rating decision the RO denied entitlement 
to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 2000).  The appellant filed a Notice of 
Disagreement to that denial in May 1999.  The RO has not 
issued the appellant a Statement of the Case on this issue.  
38 C.F.R. § 19.26 (2000); see Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case must be returned to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should issue the appellant a 
Statement of the Case on the claim of 
entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318.  The 
appellant should be advised of the need 
to timely file a substantive appeal if 
she wishes appellate review.


Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



